PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/515,663
Filing Date: 18 Jul 2019
Appellant(s): Calvanico et al.



__________________
John L. Rogitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 30 November 2021 from which the appeal is taken have been modified by the Advisory Action dated 20 December 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 should include a semicolon at the end of the first indented limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-9, 13, 16, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “QC” (QC Manufacturing, “How to Install QuietCool Whole House Fans”, Posted Feb. 2, 2018, Youtube, URL: https://www.youtube.com/watch?v=PqNR4m0IHaw) in view of “Patterson” (Patterson Fan Company, Inc, “INDUSTRIAL FANS MOUNTING OPTIONS”, From Mar. 14, 2015, URL: https://www.pattersonfan.com/mounting-options.html, with supporting documentation found at https://www.pattersonfan.com/uploads/2/9/7/4/29747215/pb_assembly.pdf).
Regarding claim 1, QC (video and transcript) teaches an assembly (whole house fan), comprising: 
at least one fan housing (see QuietCool motorhead, element 1 at 0:23); 
at least one fan mounted in the fan housing (see QuietCool motorhead, element 1 at 0:23); 
at least one intake plenum configured to be mounted on at least one structure of a ceiling in a building above an opening of the ceiling (see damper box, element 3 at 0:23); 
at least one air duct configured for connecting the fan housing to the intake plenum (see duct, element 2 at 0:23) such that the fan when energized can draw air in through the opening of the ceiling, the intake plenum, and the duct and exhaust air into an attic of the building (see arrangement of elements at 4:21); and 
at least one strut configured for mounting on structure of the ceiling to the fan housing (see “hanging the fan” at 3:35, wherein the fan is mounted to a ceiling joist). 
QC is silent regarding the at least one strut being configured for vertical mounting on structure of the ceiling at a lower end of the strut and to the fan housing at an upper end of the strut such that the fan housing is not suspended from a rafter and is mounted, when installed in a building, to the ceiling by the at least one strut. 
However, Patterson teaches a fan mount comprising: 
at least one strut configured for vertical mounting on structure at a lower end of the strut and to the fan housing at an upper end of the strut (see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end mounted to a structure) such that the fan housing is not suspended from a rafter and is mounted, when installed in a building, to the ceiling by the at least one strut (see PB/PEDESTAL BASE ASSEMBLY, which shows that a fan would be secured to the two vertical struts at their upper ends).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the mounting structure shown by QC to include a pedestal base assembly with vertical struts, as taught by Patterson, to provide a means to mount the fan away from the floor of the attic space without the need to attach to an existing rafter.  QC already notes in particular that there are times when the existing rafters are not capable of supporting the fan arrangement as needed for operation (see transcript, “If you don't have a rafter close enough to secure the fan…”); adding in the structure of Patterson is an alternate way to ensure the fan is supported without requiring a homeowner to add permanent structures to their attic space. 
While neither QC nor Patterson alone teaches the limitation that “the fan housing is not suspended from a rafter and is mounted, when installed in a building, to the ceiling by the at least one strut”, this limitation would obviously follow from the combination of QC in view of Patterson.  In using the support base disclosed by Patterson instead of the rafters, the fan housing would not be suspended from the rafter; by placing the support base of Patterson in the attic space, the horizontal base would support the fan housing away from the ceiling via the dual struts. 
nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claim 2, QC in view of Patterson teaches the assembly of Claim 1, wherein the air duct is flexible (QC:  see 3:46-4:20), and wherein the air duct has a first end connectable to the intake plenum and a second end connectable to the fan housing so that the fan when connected to the air duct draws air in the building through the intake plenum and duct and exhausts the air in the attic (QC:  see installation at 4:20).

Regarding claim 3, QC in view of Patterson teaches the assembly of Claim 1, comprising: a sound dampener interposed between the at least one strut and the fan housing (see adjustable hanging straps at 4:20), and/or interposed between the at least one strut and structure of the ceiling to which the at least one strut is mounted (the adjustable hanging straps would function to absorb vibration from the motorhead 1 and dampen any vibration that would occur by pressing the motorhead 1 directly against the ceiling joists).

Regarding claim 5, QC in view of Patterson teaches the assembly of Claim 1, comprising: 
at least first and second struts, each of the first and second struts being configured for vertical mounting to structure of the ceiling (Patterson: see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end mounted to a structure)--;--
at least a first non-rigid connector configured for attachment to the first strut and to the fan housing to suspend the fan housing from the first strut (QC: see arrangement of adjustable hanging straps at 4:20, one on either side of the fan housing); and 
at least a second non-rigid connector configured for attachment to the second strut and to the fan housing to suspend the fan housing from the second strut (QC:  see arrangement of adjustable hanging straps at 4:20, one on either side of the fan housing).

Regarding claim 8, QC in view of Patterson teaches the assembly of Claim 5, comprising: at least one crossbar configured for horizontal mounting on structure of the ceiling and configured to vertically mount the first and second struts on structure of the ceiling (Patterson:  see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end with at least one crossbar configured to be mounted to a structure).

Regarding claim 9, QC (video and transcript) teaches an assembly (whole house fan), comprising: 
an intake plenum mountable over an opening in a ceiling of a building to be supported on one or more ceiling beams in an attic of the building (see damper box, element 3 at 0:23, installed at 2:45); 
a flexible duct having a first end connectable to the intake plenum and a second end connectable to a housing of a fan (see duct, element 2 at 0:23), so that the fan when connected to the duct draws air in the building through the intake plenum and duct and exhausts the air into the attic (see installation at 4:20); 
at least one strut configured for connection to the housing of the fan (see “hanging the fan” at 3:35, wherein the fan is mounted to a ceiling joist); and 
a sound dampener interposed between the strut and the fan housing (see arrangement of adjustable hanging straps at 4:20, one on either side of the fan housing), and/or between the strut and the ceiling beam or support surface to which the strut is attached (the adjustable hanging straps would function to absorb vibration from the motorhead 1 and dampen any vibration that would occur by pressing the motorhead 1 directly against the ceiling joists).
QC is silent regarding at least one strut configured for vertical connection to a ceiling beam or support surface at a lower end of the strut and to the housing of the fan at an upper end of the strut. 
However, Patterson teaches a fan mount comprising: 
at least one strut configured for vertical connection to a ceiling beam or support surface at a lower end of the strut and to the housing of the fan at an upper end of the strut (see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end mounted to a structure). 


Regarding claim 13, QC in view of Patterson teaches the assembly of Claim 9, wherein the strut comprises a first segment and a second segment slidably engaged with the first segment in a first configuration and not slidably engaged with the second segment in a second configuration (Patterson:  see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts, each comprising an upper and a lower segment which are slidably engaged to each other in at least one configuration; it can be seen in the supporting documentation that the upper and lower segment are disengaged in at least one other configuration). 

Regarding claim 16, QC (video and transcript) teaches an assembly (whole house fan), comprising: 
at least one fan coupled to a fan housing (see QuietCool motorhead, element 1 at 0:23); 
at least one intake plenum configured to be mounted on at least one structure of a ceiling in a building above an opening of the ceiling (see damper box, element 3 at 0:23); 
at least one air duct configured for connecting the fan housing to the intake plenum (see duct, element 2 at 0:23) such that the fan when energized can draw air in through the opening of the ceiling, the intake plenum, and the duct and exhaust air into an attic of the building (see arrangement of elements at 4:21); 
at least one strut configured for mounting on structure of the ceiling (see “hanging the fan” at 3:35, wherein the fan is mounted to a ceiling joist); 
at least a first non-rigid connector configured for attachment to the strut and to the fan housing to suspend the fan housing from the strut (see arrangement of adjustable hanging straps at 4:20, one on either side of the fan housing); and 
at least a second non-rigid connector configured for attachment to the strut and to the fan housing to suspend the fan housing from the strut (see arrangement of adjustable hanging straps at 4:20, one on either side of the fan housing).
QC is silent regarding 
at least a first strut configured for vertical mounting on structure of the ceiling; 
at least a second strut configured for vertical mounting on structure of the ceiling. 
However, Patterson teaches a fan mount comprising: 
at least a first strut configured for vertical mounting on structure of the ceiling (see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end mounted to a structure); 
at least a second strut configured for vertical mounting on structure of the ceiling (see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end mounted to a structure). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the mounting structure shown by QC to include a pedestal base assembly with dual vertical struts, as taught by Patterson, to provide a means to mount the fan away from the floor of the attic space without the need to attach to an existing rafter.  QC already notes in particular that there are times when the existing rafters are not capable of supporting the fan arrangement as needed for operation (see transcript, “If you don't have a rafter close enough to secure the fan…”); adding in the structure of Patterson is an alternate way to ensure the fan is supported without requiring a homeowner to add permanent structures to their attic space.

Regarding claim 20, QC in view of Patterson teaches the assembly of Claim 16, comprising: a crossbar configured for mounting on structure of the ceiling and configured to vertically mount the first and second struts on structure of the ceiling (Patterson:  see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts with an upper end configured to be mounted to the fan housing and the lower end with at least one crossbar configured to be mounted to a structure).

Regarding claim 26, QC (video and transcript) teaches an assembly (whole house fan), comprising: 
a fan housing supporting a fan (see QuietCool motorhead, element 1 at 0:23); 
[a strut] (see rafter to which hanging straps are connected at 4:20); 
first and second connectors (see arrangement of adjustable hanging straps at 4:20, one on either side of the fan housing) each comprising 
a first end connectable to the fan housing (see arrangement of adjustable hanging straps at 4:20, one end of each strap is connected to the fan housing) and 
a second end connectable to the strut (see arrangement of adjustable hanging straps at 4:20, one end of each strap is connected to the strut), 
whereby the fan housing is suspended [from] the [strut] by the connectors when installed in an attic with the --second-- ends of the connectors elevated above the --first-- ends of the connectors (see arrangement of the fan and adjustable hanging straps at 4:20).
QC is silent regarding 
first and second struts;
whereby the fan housing is suspended between the struts when installed in an attic with the struts vertically oriented and resting on respective bottom ends. 
However, Patterson teaches an assembly comprising: 
first and second struts (see PB/PEDESTAL BASE ASSEMBLY, which shows two vertical struts);
whereby the fan housing is suspended between the struts (see PB/PEDESTAL BASE ASSEMBLY, which shows that a fan would be secured to the two vertical struts at their upper ends) when installed in an attic with the struts vertically oriented and resting on respective bottom ends (see PB/PEDESTAL BASE 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the mounting structure shown by QC to include a pedestal base assembly with vertical struts, as taught by Patterson, to provide a means to mount the fan away from the floor of the attic space without the need to attach to an existing rafter.  QC already notes in particular that there are times when the existing rafters are not capable of supporting the fan arrangement as needed for operation (see transcript, “If you don't have a rafter close enough to secure the fan…”); adding in the structure of Patterson is an alternate way to ensure the fan is supported without requiring a homeowner to add permanent structures to their attic space. 
While neither QC nor Patterson alone teaches the limitation that “the fan housing is suspended between the struts by the connectors”, this limitation would obviously follow from the combination of QC in view of Patterson.  In using the support base disclosed by Patterson instead of the rafters, the fan housing would not be suspended from the rafter; by placing the support base of Patterson in the attic space, the horizontal base would support the fan housing away from the ceiling via the dual struts. 
In the interest of compact prosecution, the Examiner reminds the Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 6, 18-19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over “QC” (QC Manufacturing, “How to Install QuietCool Whole House Fans”, Posted Feb. 2, 2018, Youtube, URL: https://www.youtube.com/watch?v=PqNR4m0IHaw) in view of “Patterson” (Patterson Fan Company, Inc, “INDUSTRIAL FANS MOUNTING OPTIONS”, From Mar. 14, 2015, URL: https://www.pattersonfan.com/mounting-options.html, with supporting documentation found at https://www.pattersonfan.com/uploads/2/9/7/4/29747215/pb_assembly.pdf) as applied to claims 5 and 16 above, and further in view of Bora (U.S. Patent No. 3096933).
Regarding claim 6, QC in view of Patterson teaches the assembly of Claim 5, comprising: 
a first element configured for attachment to the fan housing and configured for connection, via the first non-rigid connector (QC:  see at 3:54 a first silver fastener for attachment to the fan housing and the first non-rigid connector), to the first strut (QC in view of Patterson teaches that the first and second non-rigid connectors are connected to the first and second struts, respectively); and 
a second element configured for attachment to the fan housing and configured for connection, via the second non-rigid connector (QC:  see at 1:57 a second silver fastener for attachment to the fan housing and the second non-rigid connector), to the second strut (QC in view of Patterson teaches that the first and 
The Examiner notes that the distinction between the first and second elements and claimed first and second ear hooks is based almost entirely on the interpretation of the term “ear hook”.  There does not appear to be a commonly used definition for the term, and the Applicant’s disclosure does not positively require any specific features inherently (Para. 72, “each ear hook 1602 may be distinct from the ears 1316 located elsewhere on the housing 1202. Each ear hook 1602 may also have an opening 1604 facing or opening downward toward the crossbar 1320 so that a loop 1606 of a respective non-rigid connector 1600 may engage the ear hook 1602 via the opening 1604 to dampen sound from the fan. Gravity may hold the loop 1606 engaged with the ear hook 1602 owing to the weight of the assembly 1200 and shape of the hook 1602”), aside from being a hook and their ability to connect to a non-rigid connector. 
Bora (Fig. 1-4) teaches a fan assembly (multiple fan head 10) comprising: an ear hook configured for attachment to the fan housing (eye 82) and configured for connection, via a non-rigid connector (cable 83), to a strut (boom rod 99). 
It would have been obvious to one skilled in the art at the time of the invention to include the ear hook configured for attachment to the fan housing by simple substitution of one known element for another to obtain predictable results as taught by Bora into the teachings of QC because it does no more than yield predictable results of providing an alternate attachment means, which is beneficial as an eye hook as shown in Bora allows for quicker and easier attachment and detachment of non-rigid connectors to the fan housing, in case such attachment and detachment is needed for part replacement, since it has been held that the combination of familiar elements according 

Regarding claim 18, QC in view of Patterson teaches the assembly of Claim 16, wherein the first and second non-rigid connectors are configured for attachment to the fan housing via respective elements coupled to the fan housing (QC:  see at 3:54 a first silver fastener for attachment to the fan housing and the first non-rigid connector and see at 1:57 a second silver fastener for attachment to the fan housing and the second non-rigid connector).
The Examiner notes that the distinction between the elements and claimed ear hooks is based almost entirely on the interpretation of the term “ear hook”.  There does not appear to be a commonly used definition for the term, and the Applicant’s disclosure does not positively require any specific features inherent to an “ear hook” (Para. 72, “each ear hook 1602 may be distinct from the ears 1316 located elsewhere on the housing 1202. Each ear hook 1602 may also have an opening 1604 facing or opening downward toward the crossbar 1320 so that a loop 1606 of a respective non-rigid connector 1600 may engage the ear hook 1602 via the opening 1604 to dampen sound from the fan. Gravity may hold the loop 1606 engaged with the ear hook 1602 owing to the weight of the assembly 1200 and shape of the hook 1602”), aside from being a hook and having the ability to connect to a non-rigid connector. 
Bora (Fig. 1-4) teaches a fan assembly (multiple fan head 10) wherein the non-rigid connector (cable 83) is configured for attachment to the fan housing via respective ear hooks coupled to the fan housing (eye 82). 


Regarding claim 19, QC in view of Patterson and Bora teaches the assembly of Claim 18, wherein each of the first and second non-rigid connectors are configured to establish a loop that engages a respective ear hook coupled to the fan housing (Bora:  see Fig. 2, the cable 83 establishes a loop that engages the eye 82).

Regarding claim 22, QC in view of Patterson and Bora teaches the assembly of Claim 6, wherein the ear hooks (Bora:  eye 82) are secured to a fan shroud (Bora:  Col. 3 ll. 45-46, “pivot pin 65 is attached to a shackle 81 having an eye 82”, see Fig. 2-3 that shackle 81 is part of the ear hook and is secured to the balance piece 58 which forms part of the fan shroud) that establishes a part of the fan housing (Bora:  Col. 3 ll. 17-22, “Extended about the head part 49 there is disposed and fixed a clamp ring assembly 55 that includes laterally-spaced split clamp rings 56 and 57 and a balance piece 58 

Regarding claim 23, QC in view of Patterson and Bora teaches the assembly of Claim 22, wherein each ear hook comprises a respective tab (Bora:  tabs are formed by shackle 81 which is shown to span around the balance piece 58), and each ear hook is secured to the shroud by at least one respective fastener extending through the respective tab and into the shroud (Bora:  Col. 3 ll. 45-46, “pivot pin 65 is attached to a shackle 81 having an eye 82”, see Fig. 2-3 that pivot pin 65 extends through the shackle 81 and the balance piece 58).

Regarding claim 24, QC in view of Patterson and Bora teaches the assembly of Claim 23, wherein the tabs are substantially flush with an exterior surface of the shroud (Bora:  tabs are formed by shackle 81 which is shown to span around the balance piece 58, and are shown to be parallel to the balance piece 58 in at least Fig. 3).

Regarding claim 25, QC in view of Patterson and Bora teaches the assembly of Claim 23, wherein each ear hook comprises: 
a respective segment extending from the respective tab (Bora:  shackle 81 is shown to have a top segment perpendicular to the parallel vertical tabs) and/or shroud and a respective box-shaped structure to establish multiple contact points of the respective ear hook at which a respective connector may engage the respective ear hook (Bora:  eye 82 is a generally box-shaped structure which .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “QC” (QC Manufacturing, “How to Install QuietCool Whole House Fans”, Posted Feb. 2, 2018, Youtube, URL: https://www.youtube.com/watch?v=PqNR4m0IHaw) in view of “Patterson” (Patterson Fan Company, Inc, “INDUSTRIAL FANS MOUNTING OPTIONS”, From Mar. 14, 2015, URL: https://www.pattersonfan.com/mounting-options.html, with supporting documentation found at https://www.pattersonfan.com/uploads/2/9/7/4/29747215/pb_assembly.pdf) as applied to claim 13 above, and further in view of Salmon (U.S. Patent No. 4715502).
Regarding claim 14, QC in view of Patterson teaches the assembly of Claim 13, wherein the second segment comprises a square-shaped channel configured for receiving the first segment (Patterson:  see image of PB/PEDESTAL BASE ASSEMBLY). 
QC in view of Patterson are silent regarding the second segment comprising a U-shaped channel configured for receiving the first segment. 
However, Salmon (Fig. 9-10) teaches a strut comprising a first segment (channel 156) and a second segment (bottom channel member 166) slidably engageable with the first segment (see Fig. 10), wherein the second segment comprises a U-shaped channel configured for receiving the first segment (see Fig. 10).
. 


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The Examiner notes that the claim(s) at issue were amended by the Appellant in the filing dated 1 December 2021 and were entered by the Examiner, as indicated in the Advisory Action dated 20 December 2021. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 26 includes the limitation “first and second connectors each comprising a first end connectable to the fan housing and a second end connectable to the respective first or second strut, whereby the fan housing is suspended between the struts by the connectors… with the first ends of the connectors elevated above the second ends of the connectors”.  The Examiner respectfully points out that the Applicant only has possession of an invention wherein the described second end of the connectors are elevated above the described first end of the connectors. 
For the purposes of this examination, it is assumed that this was the Applicant’s intended meaning of the claim language.  If this is not the case, then it would appear that newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed.  In such a case, claim 26 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


(2) Response to Argument
Appellant’s arguments against the rejection of Claim 1: 
Argument 1, presented on pages 5-7

The Appellant’s argument is essentially that the “stated rationale for combining Patterson with QC cuts against the proposed combination”, because Patterson is “is itself a large permanent structure”.  The Examiner respectfully disagrees.  
The Appellant provides no basis for their argument that the pedestal base is supposedly permanent.  Patterson does not appear to disclose or require the use of permanent fasteners (e.g., a nail), while QC’s proposed alternate solution, which the Appellant continues to suggest, relies upon just such a method.  Despite the Appellant’s allegations, there is no evidence that the pedestal base of Patterson is a permanently mounted structure.  The size of the structure disclosed by Patterson is not immediately relevant to the motivation to combine the two references. 
The Appellant further argues that the language used in the motivation is improper, as QC “does not state that rafters may be incapable of supporting the fan but only that a rafter might not be close enough”.  The Examiner thanks the Appellant for their diligence in examining the wording of the cited prior art.  Respectfully, the Examiner points out that a rafter which is “not close enough” to support a fan is inherently incapable of supporting said fan in the desired position. 
Furthermore, the Appellant argues that QC’s proposed solution of nailing a closer board is “much simpler” than relying on the pedestal base of Patterson.  This argument is not convincing on its face, as there are many reasons why a person may not be motivated to add a permanent structure such as a nailed board into their attic.  The Appellant alleges that the Office Action contains no example of any such motivation.  

Regardless of the relative footprints of the two solutions (a nailed board vs. a pedestal base), the pedestal base may be a more convenient solution in certain attic layouts, as it would not require a homeowner to duck under a nailed board spanning the attic to access areas behind/beyond the nailed board. 
The Appellant further alleges that the proposed solution of a pedestal base is “inherently more cumbersome and complex than nailing a 2x4 [to existing rafters]” and argues that “a rejection arriving at a more complex and cumbersome solution than the primary reference uses is an important clue that the standard of obviousness has not been met”.  The Examiner respectfully disagrees. 
Whether a 2x4 spanning an attic or a pedestal base in a certain area is more cumbersome is, essentially, a qualitative rather than provable argument.  That is to say, it is the end user’s personal decision which would be a better solution for their particular attic.  As personal preference cannot possibly be predicted, the standard of obviousness is not for the “simplest” solution.  The standard for obviousness is, instead, that which would have been obvious to a person of ordinary skill in the art at the earliest filing date.

Argument 2, presented on pages 7-11
The Appellant argues that a combination of QC and Patterson would render the invention of QC inoperable for its intended purpose.  The Examiner respectfully disagrees. 
floor of the attic is typically the ceiling of the level immediately underneath the attic, and the ceiling of the attic is typically the roof itself.  In the interest of clarity, the attic is treated in this discussion as if it is a room, and the term floor and ceiling refer respectively to the lower and upper bounds of the attic/room. 
The Appellant identifies the purpose of the invention of QC as being directed towards acoustically and vibrationally isolating the whole house fan from the structure of the house.  The Examiner agrees with this interpretation.  
The Appellant argues that the intended use of Patterson is “to be placed on a floor, not in an attic, which Patterson nowhere envisions”.  Respectfully, the Examiner points out that an attic does form a room, and furthermore that an attic has a floor.  The fact that the floor of an attic is typically the ceiling of another room does not mean that it is not a floor.  Therefore, placing the invention of Patterson on the floor of an attic does not require the invention of Patterson to be used outside of its intended purpose. 
The Appellant argues that, as the pedestal base of Patterson would be on the floor of the attic, mounting the fan to the pedestal base would destroy the purpose of the invention of QC as it would not “mount the fan away from the floor of the attic space”.  Respectfully, the Examiner disagrees. 
The purpose of the pedestal base of Patterson is clearly to support a fan away from the floor on which the pedestal base is placed.  The supposed difference in distance between the fan and the attic floor when being supported from a rafter (as described in 
The heart of the Appellant’s argument is presented next:  that Patterson only teaches one method by which to connect the fan to the pedestal base, which requires hard-mounting the fan using bolts. 
The Examiner strongly objects to the characterization of the proposed combination.  Nowhere in the rejection does the Examiner rely on the bolts of Patterson as a means for directly mounting the fan by bolting the casing of the fan to the pedestal base; instead, it is made clear that the pedestal base of Patterson is viewed as a replacement of the wooden rafters/struts shown in QC.  Replacing the wooden rafters/struts of QC with the pedestal base of Patterson would not require the replacement of the fastening mechanism of the fan.  Furthermore, while such a limitation is not expressed in independent claim 1, dependent claim 3 requires a “sound dampener interposed between the at least one strut and the fan housing”.  The Examiner has made clear in the rejection of claim 3 that the combination of QC in view of Patterson is intended to utilize the installation straps of QC as a mounting means, to fix the fan of QC to the pedestal base of Patterson, while still maintaining the benefits of the sound dampening capabilities of QC’s hanging fan configuration.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that QC does not suggest the fan may be suspended by the straps from “anything other than the rafter”, the test for obviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Appellant alleges that an uncited patent- referred to as the ‘774 patent- teaches away from the combination.  Respectfully, the Examiner points out that the quoted patent is not cited in the rejection.  Even if it were cited, no evidence has been provided that it does, in fact, teach away from the combination. 
The Appellant reiterates their allegation that “the rejection fails to explain why the PHOSTIA [sic] implement QC would resort to the pedestal base of Patterson”.  The Examiner has reproduced, below, the original motivation statement: 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the mounting structure shown by QC to include a pedestal base assembly with vertical struts, as taught by Patterson, to provide a means to mount the fan away from the floor of the attic space without the need to attach to an existing rafter.  QC already notes in particular that there are times when the existing rafters are not capable of supporting the fan arrangement as needed for operation (see transcript, “If you don't have a rafter close enough to secure the fan…”); adding in the structure of Patterson is an alternate way to ensure the fan is supported without requiring a homeowner to add permanent structures to their attic space. 
To be clear, the motivation is that the structure of Patterson provides a structure which is not permanent, as it is not attached to the house using any fasteners.  The 
The Appellant further alleges that the Rice disclosure is relevant to the QC video. 
The Examiner has never stated that the Rice disclosure is irrelevant to the QC video.  However, the Rice disclosure is still not material to the question of patentability of the instant invention, as the obviousness rejection is not based on the patent cited in the Rice disclosure.  The fact that the Rice disclosure is directed towards the same general invention as that which is displayed in the QC video does not in any way obviate the disclosure of the QC video. 

Argument 3, presented on pages 11-12
The Appellant reiterates their belief that Patterson nowhere envisions installation in an attic and that QC teaches away from a ceiling mount. 
Respectfully, this restatement of the arguments is not more convincing than in prior instances. 
The Appellant argues that the combination of QC in view of Patterson constitutes impermissible hindsight. 
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 

Appellant’s arguments against the rejection of Claim 5, presented on page 12: 
The Appellant alleges that the Examiner “mixes and matches” elements of the cited pieces of prior art.  The Examiner notes that it is the very nature of an obviousness rejection to rely upon more than one piece of prior art, and that the substitution of the rafter of QC for the struts of Patterson is properly discussed in independent claim 1, from which claim 5 depends. 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method of connecting the straps and the first and second struts) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Appellant’s argument that no explanation for the modification of the straps of QC is provided, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Appellant’s arguments against the rejection of Claim 9, presented on page 12: 
The Appellant’s argument relating to claim 9 is stated as being for the same reasons “with respect to Claim 1, mutatis mutandis”.  As the Appellant’s arguments with respect to claim 1 are not convincing, they are likewise not convincing with respect to claim 9. 

Appellant’s arguments against the rejection of Claim 16, presented on pages 12-13: 
The Appellant’s argument relating to claim 16 is stated as being for the same reasons “with respect to Claims 1 and 5, mutatis mutandis”.  As the Appellant’s arguments with respect to claims 1 and 5 are not convincing, they are likewise not convincing with respect to claim 16. 

Appellant’s arguments against the rejection of Claim 26, presented on page 13: 
The Appellant’s argument relating to claim 26 is stated as being for the same reasons “above, mutatis mutandis”.  As the Appellant’s arguments with respect to the previously discussed claims are not convincing, they are likewise not convincing with respect to claim 26. 

 (3) Conclusion to Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762     
                                                                                                                                                                                                   /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.